Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-D Asset-Backed Issuer Distribution Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 For the monthly distribution period from August 1, 2007 to August 31, 2007 Commission File Number of issuing entity: 000-23108 Discover Card Master Trust I (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 033-54804 Discover Bank (Exact name of depositor as specified in its charter) Discover Bank (Exact name of sponsor as specified in its charter) Delaware 51-0020270 (State or jurisdiction of Incorporation or organization of the issuing entity) (IRS Employer Indentification Number) c/o Discover Bank 12 Read's Way New Castle, Delaware (Address of principal executive offices of the issuing entity ) (Zip Code) (302) 323-7434 (Telephone Number, including area code) Title of Class Registered/reporting pursuant to (check one) Section 15(d) Credit Card Pass -Through Certificates x Each class of Credit Card Pass-Through Certificates to which this report on Form 10-D relates is subject to the reporting requirements of Section 15(d) of the Securities Exchange Act of 1934. The title of each class of Credit Card Pass-Through Certificates to which this report on Form 10-D relates is set forth in Item 1 hereof. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No PART I DISTRIBUTION INFORMATION Item 1. Distribution and Pool Performance Information (A) Series 1996-4: On September 17, 2007 the Registrant made available the Monthly Certificateholders' Statement for August 2007 with respect to Series 1996-4, which is attached as Exhibit 99(a) hereto. (B) Series 2001-1: On September 17, 2007 the Registrant made available the Monthly Certificateholders' Statement for August 2007 with respect to Series 2001-1, which is attached as Exhibit 99(b) hereto. (C) Series 2003-1, Subseries 3: On September 17, 2007 the Registrant made available the Monthly Certificateholders' Statement for August 2007 with respect to Series 2003-1, Subseries 3, which is attached as Exhibit 99(c) hereto. (D) Series 2003-2: On September 17, 2007 the Registrant made available the Monthly Certificateholders' Statement for August 2007 with respect to Series 2003-2, which is attached as Exhibit 99(d) hereto. (E) Series 2003-3: On September 17, 2007 the Registrant made available the Monthly Certificateholders' Statement for August 2007 with respect to Series 2003-3, which is attached as Exhibit 99(e) hereto. (F) Series 2003-4, Subseries 1: On September 17, 2007 the Registrant made available the Monthly Certificateholders' Statement for August 2007 with respect to Series 2003-4, Subseries 1, which is attached as Exhibit 99(f) hereto. (G) Series 2003-4, Subseries 2: On September 17, 2007 the Registrant made available the Monthly Certificateholders' Statement for August 2007 with respect to Series 2003-4, Subseries 2, which is attached as Exhibit 99(g) hereto. (H) Series 2004-1: On September 17, 2007 the Registrant made available the Monthly Certificateholders' Statement for August 2007 with respect to Series 2004-1, which is attached as Exhibit 99(h) hereto. (I) Series 2004-2, Subseries 1: On September 17, 2007 the Registrant made available the Monthly Certificateholders' Statement for August 2007 with respect to Series 2004-2, Subseries 1, which is attached as Exhibit 99(i) hereto. (J) Series 2004-2, Subseries 2: On September 17, 2007 the Registrant made available the Monthly Certificateholders' Statement for August 2007 with respect to Series 2004-2, Subseries 2, which is attached as Exhibit 99(j) hereto. (K) Series 2005-1: On September 17, 2007 the Registrant made available the Monthly Certificateholders' Statement for August 2007 with respect to Series 2005-1, which is attached as Exhibit 99(k) hereto. (L) Series 2005-2: On September 17, 2007 the Registrant made available the Monthly Certificateholders' Statement for August 2007 with respect to Series 2005-2, which is attached as Exhibit 99(l) hereto. 3 (M) Series 2005-3: On September 17, 2007 the Registrant made available the Monthly Certificateholders' Statement for August 2007 with respect to Series 2005-3, which is attached as Exhibit 99(m) hereto. (N) Series 2005-4, Subseries 1: On September 17, 2007 the Registrant made available the Monthly Certificateholders' Statement for August 2007 with respect to Series 2005-4, Subseries 1, which is attached as Exhibit 99(n) hereto. (O) Series 2005-4, Subseries 2: On September 17, 2007 the Registrant made available the Monthly Certificateholders' Statement for August 2007 with respect to Series 2005-4, Subseries 2, which is attached as Exhibit 99(o) hereto. (P) Series 2006-1, Subseries 1: On September 17, 2007 the Registrant made available the Monthly Certificateholders' Statement for August 2007 with respect to Series 2006-1, Subseries 1, which is attached as Exhibit 99(p) hereto. (Q) Series 2006-1, Subseries 2: On September 17, 2007 the Registrant made available the Monthly Certificateholders' Statement for August 2007 with respect to Series 2006-1, Subseries 2, which is attached as Exhibit 99(q) hereto. (R) Series 2006-2, Subseries 1: On September 17, 2007 the Registrant made available the Monthly Certificateholders' Statement for August 2007 with respect to Series 2006-2, Subseries 1, which is attached as Exhibit 99(r) hereto. (S) Series 2006-2, Subseries 2: On September 17, 2007 the Registrant made available the Monthly Certificateholders' Statement for August 2007 with respect to Series 2006-2, Subseries 2, which is attached as Exhibit 99(s) hereto. (T) Series 2006-2, Subseries 3: On September 17, 2007 the Registrant made available the Monthly Certificateholders' Statement for August 2007 with respect to Series 2006-2, Subseries 3, which is attached as Exhibit 99(t) hereto. (U) Series 2006-3: On September 17, 2007 the Registrant made available the Monthly Certificateholders' Statement for August 2007 with respect to Series 2006-3, which is attached as Exhibit 99(u) hereto. (V) Series 2007-1: On September 17, 2007 the Registrant made available the Monthly Certificateholders' Statement for August 2007 with respect to Series 2007-1, which is attached as Exhibit 99(v) hereto. (W) Series 2007-2: On September 17, 2007 the Registrant made available the Monthly Certificateholders' Statement for August 2007 with respect to Series 2007-2, which is attached as Exhibit 99(w) hereto. (X) Series 2007-3, Subseries 1: On September 17, 2007 the Registrant made available the Monthly Certificateholders' Statement for August 2007 with respect to Series 2007-3, Subseries 1, which is attached as Exhibit 99(x) hereto. (Y) Series 2007-3, Subseries 2: On September 17, 2007 the Registrant made available the Monthly Certificateholders' Statement for August 2007 with respect to Series 2007-3, Subseries 2, which is attached as Exhibit 99(y) hereto. 4 Series 2007-CC Collateral Certificate : On September 17, 2007, the Registrant made available the Monthly Certificateholders' Statement for August 2007 with respect to Series 2007-CC, which has been previously disclosed in the Report on Form 10-D of Discover Card Execution Note Trust (the "Note Issuance Trust") filed on September 17, 2007 (file number 333-141703-02). 5 PART II OTHER INFORMATION Item 3. Sales of Securities and Use of Proceeds Increase of Series Investor Interest for Series 2007-CC On August 31, 2007, Discover Card Execution Note Trust (the Note Issuance Trust) issued $200,000,000 principal amount of the DiscoverSeries Class C(2007-2) Notes and $115,000,000 principal amount of the DiscoverSeries Class B(2007-2) Notes, both of which are supported by the Series 2007-CC Collateral Certificate (the Collateral Certificate) issued by the Master Trust pursuant to the Pooling and Servicing Agreement and Series Supplement for Series 2007-CC, dated as of July 26, 2007, between Discover Bank as Master Servicer, Servicer and Seller and U.S. Bank National Association as Trustee (the Series 2007-CC Supplement) and held by the Note Issuance Trust. Pursuant to the Series 2007-CC Supplement, Discover Bank transferred to the Note Issuance Trust an additional $315,000,000 fractional undivided interest in the assets of the Master Trust as represented by an increase in the series investor interest for the Collateral Certificate. Additional information regarding the Collateral Certificate and the Class B and Class C notes of the DiscoverSeries has been previously disclosed in the prospectus (the Prospectus), dated July 20, 2007 and previously filed by us with the Securities and Exchange Commission on July 24, 2007 (file numbers 333-141703, 333-141703-01 and 333-141703-02). The Note Issuance Trust paid the proceeds of the issuance to Discover Bank in exchange for such additional fractional undivided interest. Series 2007-CC shall not be subordinated in right of payment to any other series or subseries, and no other series or subseries shall be subordinated in right of payment to Series 2007-CC. The Master Trust allocates collections and interchange, if applicable, among each series including Series 2007-CC, based on each series investor interest in receivables. For Series 2007-CC, the investor interest in receivables will reflect the aggregate nominal liquidation amount of the notes issued by the Note Issuance Trust. Increases and decreases of the aggregate nominal liquidation amount of such notes during the relevant monthly distribution period are described in the Asset-Backed Issuer Distribution Report on Form 10-D filed by Discover Card Execution Note Trust on September 17, 2007. The Master Trust also allocates receivables that Discover Bank has charged-off as uncollectible to each series or subseries based on the investor interest in receivables. Each series supplement to the Pooling and Servicing Agreement, including the Series 2007-CC Supplement, will specify the percentages of collections, interchange, if applicable, and charged-off receivables that are allocated to the series at each point in time. These percentages vary based on a number of factors, including whether the Master Trust or the Note Issuance Trust, as applicable, has started to pay principal to investors or an amortization event, early redemption event or event of default has occurred and is continuing. These percentages may, under certain circumstances, differ for finance charge collections, principal collections, interchange and charged-off amounts. When Discover Bank charges off a receivable as uncollectible, it reduces the amount of principal receivables in the Master Trust, and allocates a portion of the amount charged-off against the investor interest in receivables represented by each certificate, including an allocation to the Collateral Certificate based on the series charge-off percentage for Series 2007-CC. Finance charge collections (including recoveries on charged-off accounts), interchange, investment income and principal collections allocated by the Master Trust are used or allocated by the Note Issuance Trust pursuant to the Indenture and applicable indenture supplement and terms document, as previously disclosed in the Prospectus. 6 Series 2006-A On August 30, 2007, Discover Bank, pursuant to the Series Supplement for Series 2006-A, dated as of January 27, 2006, as amended, between Discover Bank as Master Servicer, Servicer and Seller and U.S. Bank National Association as Trustee (the Series 2006-A Series Supplement) and the Certificate Purchase Agreement, dated as of January 27, 2006, as amended, among Discover Bank as Master Servicer, Servicer and Seller and
